Exhibit 10.1


APPENDIX A
Employer shall annually provide Employee with aggregate cash incentive
compensation potential comprised of the following four components (collectively,
the “Aggregate Cash Incentive Compensation Potential”) and weighted as a
percentage of Employee’s Basic Salary as indicated below. For 2016, the
Aggregate Cash Incentive Compensation Potential for each of Components 1-3 shall
be based upon the achievement of threshold, target and maximum metrics, if
applicable, for each such objective Component times the applicable Weighted
Percentage of Basic Salary as set forth below:
•
for Components 2 and 3, achievement of a component “threshold” metric earns cash
incentive compensation of fifty percent (50%) of the applicable Weighted
Percentage of Basic Salary;

•
for all three Components, achievement of a component “target” metric earns cash
incentive compensation of one hundred percent (100%) of the applicable Weighted
Percentage of Basic Salary; and

•
for Component 1, achievement of a component “maximum” metric earns cash
incentive compensation of two hundred percent (200%) of the applicable Weighted
Percentage of Basic Salary.

With respect to each of Components 1-3, as applicable, the cash incentive
compensation for achievement (i) greater than the threshold metric and less than
the target metric and (ii) greater than the target metric, but less than the
maximum metric, shall be interpolated on a straight-line basis for actual
results between the threshold metric and the target metric, or the target metric
and the maximum metric, as applicable. Notwithstanding the above, the
Compensation Committee, in its sole discretion, (x) may award cash incentive
compensation to Employee for achievement that is less than the threshold metric
and (y) may award additional cash incentive compensation to Employee for
achievement in excess of the maximum metric. The applicable EBITDA metrics and
any other vesting metrics that vary from year to year will be set forth each
year as an Appendix B.
1.Component 1 – Weighted Percentage 37.50% - EBITDA. Component 1 shall represent
37.50% of the Aggregate Cash Incentive Compensation Potential. Component 1 shall
be comprised of the actual Hornbeck Offshore Services, Inc. ("Parent") earnings
before interest, taxes, depreciation, amortization and loss on early
extinguishment of debt calculated on a consolidated basis with Parent’s
subsidiaries ("EBITDA"), such actual Parent EBITDA performance, to be derived
from audited financial statements of Parent and its consolidated subsidiaries
prepared in accordance with generally accepted accounting principles ("GAAP"),
taking into account accruals for such Aggregate Cash Incentive Compensation for
Employee and other employees of Employer; compared to the annual Parent EBITDA
target set in advance by the Board (referred to herein as the "Target") for each
fiscal year under the term of this Agreement as contemplated below. For purposes
hereof, neither Target EBITDA nor actual EBITDA of Parent and its subsidiaries
on a consolidated basis shall include any special charges for any expenses that
will be required to be recorded for stock-based compensation, whether issued as
stock options, restricted stock units or phantom units. With respect to
Component 1, Employer and Employee agree that the Target is to be aggressively
set by the Compensation Committee such that this cash incentive for Employee is
aligned with Parent stockholder goals for each fiscal year. If in any year (or
portion thereof) Parent should issue additional equity in conjunction with any
acquisition, newbuild program or for any other purpose, the EBITDA Target
originally set for such year (or portion thereof) will be adjusted to take


A-1

--------------------------------------------------------------------------------




into account the income statement effect of the use of proceeds. The threshold,
target and maximum metrics, if applicable, for this component are set forth in
the table below.
2.    Component 2 – Weighted Percentage 18.75% - Operating Margin. Component 2
shall represent 18.75% of the Aggregate Cash Incentive Compensation Potential.
Component 2 shall be based on where the Parent’s operating margin would rank
when included in an ordinal ranking of its publicly traded OSV industry peers
worldwide (“Public Company OSV Peer Group”) (currently there are 11 such peers)
based on operating margin. This ranking shall be based upon the latest available
data as of the applicable time of determination of the cash incentive
compensation; provided, however, that such operating margins for the Parent and
its Public Company OSV Peer Group shall be calculated on a comparable basis
using the same criteria and definitional formula. The threshold, target and
maximum metrics, if applicable, for this component are set forth in the table
below.
3.    Component 3 – Weighted Percentage 18.75% - Safety. Component 3 shall
represent 18.75% of the Aggregate Cash Incentive Compensation Potential.
Component 3 shall be based on a comparison of the Parent’s Total Recordable
Incident Rate (“TRIR”) on a consolidated basis for the applicable calendar year
compared to the Component 3 vesting metric set forth in the table below. The
threshold and target metrics utilize the annual TRIR industry benchmarks for the
International Association of Drilling Contractors (“IADC”) (for U.S. Waters),
the Offshore Marine Service Association (“OMSA”), the International Support
Vessel Owners’ Association (“ISOA”) and the International Marine Contractors
Association (“IMCA”) based upon the latest available data as of the applicable
time of determination of the cash incentive compensation; provided, however,
that such TRIRs for the Parent, IADC, OMSA, ISOA and IMCA shall be calculated on
a comparable basis using the same criteria and definitional formula. Recognizing
that the Parent has historically outperformed these industry safety benchmarks,
the maximum metric utilizes the Parent’s own trailing three-year average TRIR on
a consolidated basis as a benchmark (which for periods prior to the sale of its
Downstream segment, shall only include the Parent’s Upstream segment). The
threshold, target and maximum metrics, if applicable, for this component are set
forth in the table below.
4.    Component 4 – Weighted Percentage 25% - Discretionary. Component 4 shall
represent 25.00% of the Aggregate Cash Incentive Compensation Potential.
Component 4 shall be determined at the sole discretion of the Compensation
Committee of the Parent’s Board of Directors based on the performance of the
Parent, on a consolidated basis, and Employee.


A-2

--------------------------------------------------------------------------------




The following table sets forth the "threshold", "target" and "maximum" metrics
for each non-discretionary component for 2016.


Component
Threshold Metric (50%)
Target Metric (100%)
Maximum Metric (200%)
EBITDA
Not Applicable
100% of the EBITDA Target
 
125% of the EBITDA Target
Operating Margin
Top 66.67% of the Parent’s Public Company OSV Peer Group
Top 50% of the Parent’s Public Company OSV Peer Group
 
Not Applicable
Safety
TRIR less than the lowest average of four annual safety benchmarks for any year
falling within the most recent three years compiled by IADC, OMSA, ISOA and IMCA
TRIR less than the lowest of any one of the four annual safety benchmarks for
any year falling within the most recent three years compiled by IADC, OMSA, ISOA
or IMCA
 
Not Applicable







ACKNOWLEDGED AND AGREED TO:
 
 
EMPLOYEE
 
 
By:
 
 
 
Name:
 



HORNBECK OFFSHORE OPERATORS, LLC
 
 
By:
 
 
 
Name:
 
 
 
Title:
 





A-3